DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 10/19/2020, 10/26/2020, and 01/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 1-2, 8, 12, 14, and 17 are objected to because of the following informalities:  
Claim 1 recites “a method of removing mites, applicable to a crawling apparatus and comprising:”. It is unclear whether “comprising” refers to the method comprising or the crawling apparatus comprising. 
Claim 1 recites “the crawling process” appears to lack antecedent basis. 
Claim 2 line 3: “mite removing instruction” should be changed to read “the mite removing instruction”.
Claim 8 line 2: “the bottom of the body” should be changed to read “a bottom of the body”.
Claim 8 line 4: “the interior” should be changed to read “an interior”.
Claim 12 line 8: “the positioning component” should be changed to read “the positioning member”.
Claim 14 line 5: “the side of the body” should be changed to read “a side of the body”.
Claim 17 line 1: “the top” should be changed to read “a top”.
Claim 17 line 2: “the bottom” should be changed to read “a bottom”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 10-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the second motor drives the bearing to rotate and drive the body to rotate relative to the upper shell”. It is unclear whether the second motor drives the body to rotate or the bearing drives the body to rotate. Accordingly, this limitation renders the claim unclear and indefinite. 
Claim 13 recites the limitation “the first motor is configured to drive the connector to perform a telescopic movement and drive the lower shell to move on the surface of the object”. It is unclear whether the first motor drives the lower shell or the connector drives the lower shell. Accordingly, this limitation renders the claim unclear and indefinite. 
Claims 11, 14 and 15 are rejected for being dependent upon previously rejected base claims. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN106075493A), in view of Huo (CN108803600A).
a.	Regarding claim 1, Wang teaches:
	A method of removing mites, applicable to a crawling apparatus (see at least para. [0010]) and comprising: 
	acquiring a target path for mite removal (see at least para. [0035]); and 
	in the crawling state (para. [0036], “the traveling mechanism of the product according to the present invention is a crawler type”), crawling according to the target path and performing mite removal during the crawling process (see at least para. [0035]).
	Wang fails to specifically teach switching from a hibernation state to a crawling state and switching from the crawling state to the hibernation state after crawling to an end position of the target path. 
	However, in the same field of endeavor, Huo teaches upon receiving an instruction, acquiring a target path and switching from a hibernation state to a crawling state ([0066], “The cleaning task represented by the cleaning command. At this time, the cleaning device is changed from the standby mode to the driving mode, and the cleaning device travels along the path represented by the task trajectory information at the speed represented by the task speed information”) and switching from the crawling state to the hibernation state after crawling to an end position of the target path (see paras. [0072]-[0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang to switch from a hibernation state to a driving state upon receiving a task instruction, and switch from the driving state to the hibernation state after driving to an end position of a target path, as taught by Huo, wherein the driving state is a crawling state as taught in Wang. Such modification allows the apparatus to recharge itself after performing a task.

9.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Huo, and further in view of Ahn et al. (US 2021/0283773 A1).
a.	Regarding claim 2, the combination of Wang and Huo has been discussed above with respect to claim 1. Wang further teaches determining a current position of the apparatus as an original position (para. [0035], Specifically, the control unit setting a route for mite removal process indicates that the route is set from a current position, i.e. an original position, and controls the mite remover to walk from the original position along the path to perform the mite removal process); and in the crawling state, crawling according to the target path and performing mite removal during the crawling process comprise:
crawling according to the target path from the original position and performing mite removal during the crawling process (para. [0035]).
The combination of Wang and Huo fails to specifically teach crawling from the original position to a start position of the target path based on the crawling state; and crawling according to the target path from the start position.
However, in the same field of endeavor, Ahn teaches moving from the original position to a start position of the target path based on the moving state ([0060]-[0061], [0070], [0081], Specifically, when a command received from a user indicates a specific space to be cleaned by the robot cleaner, the robot cleaner is controlled to move to the corresponding space. Hence, this indicates that the robot cleaner is controlled to move from its current position towards the corresponding space and only performs the task according to a cleaning path when it is in the corresponding space); and moving according to the target path from the start position (see at least [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang, as modified by Huo, to move the mite removing apparatus from an original position to a start position of a target path based on the moving state, as taught by Ahn, wherein the moving state is a crawling state as mentioned in Wang. Such modification allows the user to pick a specific area that requires mite removal. 

b.	Regarding claim 3, Wang fails to specifically teach wherein the switching from the crawling state to the hibernation state after crawling to the end position of the target path comprises: when crawling to the end position of the target path, continuing crawling to the original position; and when crawling to the original position, switching from the crawling state to the hibernation state.
However, Huo teaches when crawling to the original position, switching from the crawling state to the hibernation state (para. [0073], “the cleaning device returns to the standby state, and continues to wait for the user's instruction.”).
Neither Huo nor Ahn explicitly teaches when crawling to the end position of the target path, continuing crawling to the original position.
However, Ahn teaches controlling the robotic cleaner to travel to a charging station for charging (para. [0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang, as modified by Huo and Ahn, to control the mite remover to continue moving to the original position after moving to the end position of the target path, wherein the original position is a charging station as taught by Ahn. Such modification allows the mite remover to recharge itself to prepare for the next operation. 

c.	Regarding claim 4, Wang fails to specifically teach determining a time when crawling to the start position of the target path as a start time of mite removal; determining a time when crawling to the end position of the target path as an end time of mite removal; and generating a mite removing log, the mite removing log comprising the start time of mite removal and the end time of mite removal; or the mite removing log comprising the start time of mite removal and a mite removing duration, the mite removing duration being determined by the start time of mite removal and the end time of mite removal.
However, Huo teaches determining a time when moving to the start position of the target path as a start time of the task ([0063], [0072], “Further specifically, the central processing unit may determine whether the vehicle body control unit has completed the work according to the analysis result according to the position and/or time of the cleaning device, the comparison task end position and/or the task end time.” – Knowing the task end time and time duration for performing the task, the central body control can determine a start time of the task.); 
determining a time when moving to the end position of the target path as an end time of the task ([0063], [0072], “Further specifically, the central processing unit may determine whether the vehicle body control unit has completed the work according to the analysis result according to the position and/or time of the cleaning device, the comparison task end position and/or the task end time.”); and 
generating a task log, the task log comprising the start time of mite removal and the end time of the task ([0063], [0072], “Further specifically, the central processing unit may determine whether the vehicle body control unit has completed the work according to the analysis result according to the position and/or time of the cleaning device, the comparison task end position and/or the task end time.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang, as modified by Huo and Ahn, to generate a log comprising a start time of the task and an end time of the task, as taught by Huo, wherein the task is a mite removal task as taught in Wang. Such modification allows the apparatus to make a comparison on whether it can complete the mite removal task within a specific time instructed by a user. 

d.	Regarding claim 5, neither Wang nor Huo specifically teach sending the mite moving log to a connected terminal, and displaying the mite removing log by the terminal. 
However, Ahn teaches sending the task log to a connected terminal, and displaying the task log by the terminal (Fig. 8, [0085], “When the cleaning is completed, the processor 180 may control the communication interface 110 such that cleaning result information including a cleaning path of the robot cleaner is provided to the terminal device 200.”; [0096], “Also, the display 220 can display information such as a cleaning start time and a cleaning time.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang, as modified by Huo and Ahn, to send the task log to a terminal and to display the task log by the terminal, as taught by Ahn. Such modification allows the user to monitor progress of the task.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Huo, and further in view of Karasikov (US 2019/0246858 A1).
a.	Regarding claim 6, Wang further teaches acquiring the target path for mite removal (see at least para. [0035]). 
	Wang fails to specifically teach when receiving the mite removing instruction, switching from a hibernation state to a crawling state and switching from the crawling state to the hibernation state after crawling to an end position of the target path. 
	However, in the same field of endeavor, Huo teaches when receiving an instruction, acquiring a target path and switching from a hibernation state to a crawling state ([0066], “The cleaning task represented by the cleaning command. At this time, the cleaning device is changed from the standby mode to the driving mode, and the cleaning device travels along the path represented by the task trajectory information at the speed represented by the task speed information”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang to switch from a hibernation state to a driving state upon receiving a task instruction, as taught by Huo, wherein the driving state is a crawling state as taught in Wang. Such modification allows the apparatus to save energy when not in used. 
	The combination of Wang and Huo fails to specifically teach determining that no moving object exists within a preset range. 
However, in the same field of endeavor, Karasikov teaches determining that no moving object exists within a preset range (para. [0189] discloses the operation of the robot is halted or paused when a presence of a person is detected until the person leaves the room).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang, as modified by Jun and Huo, to control movement of the mite remover based on a presence or absence of a moving object, as taught by Karasikov. Such modification prevents the mite remover from disturbing the user and reduces the risk of a collision with the user. 

10.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Jun et al. (US 2015/0041227 A1).
a.	Regarding claim 7, Wang teaches:
A mite remover (see at least para. [0010]), comprising a processor ([0034], “control unit”), a body (Fig. 1, [0034], “main body 1”), a first motor ([0019], “the crawler smart bed decontamination apparatus further includes a motor”), and a plurality of (wheels) (Fig. 1, [0034], “The traveling device is a crawler walking device 2, the crawler walking device 2 is disposed at the bottom of the eliminator main body 1”), wherein
the plurality of (wheels) are disposed at a side of the body (Figs. 1 and 2);
the processor and the first motor are disposed in the body ([0019], “the crawler smart bed decontamination apparatus further includes a motor”; [0034], “wherein the decontamination main body 1 comprises a decoupling device and a casing 1.2, and the control unit is respectively connected with the decoupling device”), the processor is connected to the (wheels) ([0034], “the control unit is respectively connected with the decoupling device and the walking device.”);
the processor is configured to send a movement signal to the (wheels) ([0034], “the excavator main body 1 is driven by the crawler walking device 2 to be automatically driven under the control of the control unit”); and
based on the movement signal, the plurality of (wheels) is driven to perform a telescopic movement, driving the body to move on a surface of an object ([0034], “the excavator main body 1 is driven by the crawler walking device 2 to be automatically driven under the control of the control unit, and is suitable for being in a bed. Walking on a soft surface such as a sofa, does not wrinkle or damage the sheets, does not sag into the bedding, and is convenient to walk, and has a good sterilization effect.”), and the body performs mite removal on the surface of the object ([0035], “The control unit can also set a certain automatic route for the smart bed with a mites, can walk along a zigzag route, can walk according to a circular route, can walk along an S-shaped route, can walk straight, can be along The rectangular wave travels, can walk along the sawing wave, etc., and can also set the walking speed of the sputum eliminator, and can also set more stops in a specific place, which is beneficial to improve the mites effect and efficiency.”).
Wang fails to specifically teach the mite remover comprising a first motor, a plurality of legs, the plurality of legs are disposed at a side of the body, the first motor is disposed in the body, the processor is connected to the first motor, and the first motor is connected to the plurality of legs, the processor is configured to send a movement signal to the first motor; and based on the movement signal, the first motor drives the plurality of legs to perform a movement. 
However, in the same field of endeavor, Jun teaches a robot (Fig. 1) comprising a first motor (Figs. 4 and 5, “first motor 315”), a plurality of legs (Fig. 1, [0048], “plurality of legs 200 and 500”), the plurality of legs are disposed at a side of the body (Fig. 1, [0048], “the plurality of legs 200 and 500 are installed at an outside circumference of the robot body 100 such that the legs 200 and 500 have various degrees of freedom.”), the first motor is disposed in the body (Figs. 4 and 5), the processor is connected to the first motor (Fig. 7, controller 600 is connected to motors 315-423), and the first motor is connected to the plurality of legs (Figs. 4 and 5, motor 315 is connected to the legs 200), the processor is configured to send a movement signal to the first motor; and based on the movement signal, the first motor drives the plurality of legs to perform a movement ([0125], “Meanwhile, referring to FIGS. 4 to 7, the controller 600 described above may … may control the first to third motors 315 to 335 to control the posture of the robot body 100 such that the robot body 100 is balanced at the center of gravity.”; [0156], “the controller 600 may change the postures of the side and working legs 200 and 500 through the motor control to prevent the robot body 100 from tumbling.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang to include a first motor, a plurality of legs, and the plurality of legs are driven by the first motor to perform a movement based on a signal transmitted from the processor, as taught by Jun. Such modification provides balance and stability to the robot at the center of gravity when the robot is moving to prevent the robot body from tumbling. 

b.	Regarding claim 8, Wang further teaches wherein a dust box is provided (Fig. 1, [0046], “dust bin 12”), and a dust suction port is provided at the bottom of the body (Fig. 2 shows air inlet 10 is disposed at the bottom of the body);
a passage is provided inside the body, and a turbine is provided in the passage ([0046], “The dust bin 12 is in communication with the air inlet 10… The air vent 10 is arranged so that the mites can be cleaned and the corpses of the mites are cleaned in time to further purify the living environment and provide a healthy environment.”);
the interior of the dust box, the passage and the dust suction port are in communication (Figs. 1 and 2, [0046], “The dust bin 12 is in communication with the air inlet 10… The air vent 10 is arranged so that the mites can be cleaned and the corpses of the mites are cleaned in time to further purify the living environment and provide a healthy environment.”); and
the turbine is configured to rotate to suck dust on the surface of the object into the dust box through the passage from the dust suction port (Figs. 1 and 2, [0046], “The dust bin 12 is in communication with the air inlet 10… The air vent 10 is arranged so that the mites can be cleaned and the corpses of the mites are cleaned in time to further purify the living environment and provide a healthy environment.”).
Wang fails to specifically teach the dust box is provided at a top of the body. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang, as modified by Jun, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

c.	Regarding claim 9, Wang further teaches wherein an ultraviolet lamp is provided at a bottom of the body (Fig. 2, [0037], “The deburring device comprises at least one ultraviolet lamp 1.1.1, the ultraviolet lamp 1.1.1 emitting ultraviolet light, which is irradiated from the bottom of the deuterium.”); and
the ultraviolet lamp is configured to radiate the surface of the object, and ultraviolet rays emitted by the ultraviolet lamp performs mite removal ([0037], “The ultraviolet light emitted by the UV lamp 1.1.1 can sterilize sheets and sofas and kill mites.”). 

11.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Jun, and further in view of Guo (CN108859637A). 
a.	Regarding claim 10, neither Wang nor Jun specifically teach wherein an upper shell is provided on an outer side of the dust box, the body is provided with a bearing and a second motor, and the upper shell is connected to the body through the bearing; the processor is configured to send a steering signal to the second motor; and based on the steering signal, the second motor drives the bearing to rotate and drive the body to rotate relative to the upper shell and steer on the surface of the object.
However, Guo teaches wherein an upper shell is provided on an outer side of the dust box (Figs. 1-3, [0041], “upper spherical shell”), the body is provided with a bearing (para. [0048], “slide rails 3-1”) and a second motor (Fig. 8, [0049], “horizontal steering wheel 5-8”), and the upper shell is connected to the body through the bearing (see at least Figs. 7 and 8, para. [0048]); 
the processor is configured to send a steering signal to the second motor (Figs 7-8, [0049], “When the horizontal steering gear 5-8 drives the horizontal steering gear shaft 3-4 to rotate, the horizontal steering gear shaft 3-4 drives the leg. The mechanism 5 rotates about the axis of the horizontal steering shaft 3-4.”); and 
based on the steering signal, the second motor drives the bearing to rotate and drive the body to rotate relative to the upper shell and steer on the surface of the object (Figs 7-8, [0049], “When the horizontal steering gear 5-8 drives the horizontal steering gear shaft 3-4 to rotate, the horizontal steering gear shaft 3-4 drives the leg. The mechanism 5 rotates about the axis of the horizontal steering shaft 3-4.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang, as modified by Jun, to include an upper shell and drive the body to rotate relative to the upper shell, as taught by Guo. Such modification provides stability and balance when the robot is moving.

b.	Regarding claim 11, Wang further teaches wherein the body is provided with a sensor (Figs. 1 and 3, “anti-drop structure 13”, and the sensor is connected to the processor (see also at least para. [0047], Specifically, a detection signal is output to the control unit to control the device indicates that the sensor is connected to the processor ); and 
the sensor is configured to detect a position of the mite remover relative to the object ([0047], “the anti-drop detection pulley unit detects the working position of the crawler type smart bed decontamination apparatus”), and when it is determined that the mite remover is located at an edge of the object, the processor sends the steering signal ([0047], “At least one anti-drop detection pulley unit is disposed on the edge of the crawler type smart bed decontamination instrument, and the anti-drop detection pulley unit detects the working position of the crawler type smart bed decontamination apparatus, and detects the crawler type When the deburring device for the smart bed is in the suspended position, the detection signal is output to the control unit, and the control unit controls the walking unit to safely turn the crawler type smart bed with the descaling device.”).

12.	Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Jun, and further in view of Cao (CN104802871A). 
a.	Regarding claim 12, Wang further teaches a communication module ([0043], “the crawler type smart bed miticing device is further provided with a signal transmitting unit 8, and the signal transmitting unit 8 can Transfer video or photos captured by the camera to the network via wireless network or Bluetooth.”), wherein 
the communication module is connected to the processor ([0048], “The control unit includes … a signal transmission control module”); 
the body further comprises a positioning member (Figs. 1 and 3, “anti-drop structure 13”), and the positioning member is connected to the processor (see also at least para. [0047], Specifically, a detection signal is output to the control unit to control the device indicates that the sensor is connected to the processor); 
the positioning component is configured to detect a current position of the mite remover and sends the current position to the processor ([0047], “At least one anti-drop detection pulley unit is disposed on the edge of the crawler type smart bed decontamination instrument, and the anti-drop detection pulley unit detects the working position of the crawler type smart bed decontamination apparatus, and detects the crawler type When the deburring device for the smart bed is in the suspended position, the detection signal is output to the control unit, and the control unit controls the walking unit to safely turn the crawler type smart bed with the descaling device.”); and 
the processor is configured to control the first motor according to a positional relationship between the current position and the target path (para. [0047]).
Neither Wang nor Jun specifically teaches the communication module is configured to receive a target path sent by a terminal, and send the target path to the processor. 
However, Cao teaches the communication module is configured to receive a target path sent by a terminal, and send the target path to the processor ([0039], “According to an embodiment of the present invention, motion control of the robot is implemented remotely by a user terminal (for example, various handheld devices), and when the user (remote control personnel) determines that the robot can pass the current ground environment by scrolling, the robot is controlled to scroll. . If the remote control judges that the robot cannot scroll past the current ground environment, you can try to pass the jump.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang, as modified by Jun, to receive a target path by a terminal, and send the target path to the processor, as taught by Cao. Such modification provides a user more control of where the user wants the apparatus to perform the operation. 
	
b.	Regarding claim 13, Wang further teaches the body is configured to perform mite removal on the surface of the object ([0035], “The control unit can also set a certain automatic route for the smart bed with a mites, can walk along a zigzag route, can walk according to a circular route, can walk along an S-shaped route, can walk straight, can be along The rectangular wave travels, can walk along the sawing wave, etc., and can also set the walking speed of the sputum eliminator, and can also set more stops in a specific place, which is beneficial to improve the mites effect and efficiency.”).  
Wang fails to specifically teach wherein each of the plurality of leg comprises a connector and a lower shell, the first motor is connected to the connector, and the connector is connected to the lower shell; and the first motor is configured to drive the connector to perform a telescopic movement and drive the lower shell to move on the surface of the object.
However, Jun teaches 	wherein each of the plurality of leg comprises a connector (Fig. 4, [0056], “Referring to FIGS. 4 and 5, the side leg 200 includes … first and second unit legs 210 and 220”), the first motor is connected to the connector (Figs. 4 and 5, first motor 315 is a part of the side leg 200 and therefore is connected to the connectors 210 and 220), and the connector is connected to (an end of the leg) (Figs. 4 and 5); and the first motor is configured to drive the connector to perform a telescopic movement and drive the (end of the leg) to move on the surface of the object ([0125], “Meanwhile, referring to FIGS. 4 to 7, the controller 600 described above may … may control the first to third motors 315 to 335 to control the posture of the robot body 100 such that the robot body 100 is balanced at the center of gravity.”; [0156], “the controller 600 may change the postures of the side and working legs 200 and 500 through the motor control to prevent the robot body 100 from tumbling.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang to include a connector to connect to a motor and an end of a leg to control movement of the robot, as taught by Jun. Such modification provides balance and stability to the robot at the center of gravity when the robot is moving to prevent the robot body from tumbling. 
Jun fails to specifically teach each of the plurality of leg comprises a lower shell, the connector is connected to the lower shell, and the lower shell is driven to move on a surface. 
However, in the same field of endeavor, Cao teaches each of the plurality of leg comprises a lower shell (Fig. 3, [0031], “moving feet 11 to 14”), the connector is connected to the lower shell (Fig. 3, the shells 11-14 are connected to the body by a connector), and the lower shell is driven to move on a surface ([0031], “As shown in FIG. 3, the control module 9 controls the four legs (four pentagonal spherical housings 1) in the outer casing of the spherical robot to control the movement state by controlling the electromagnet 4, wherein the moving feet 11 to 14 are in an extended state.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang, as modified by Jun, to include a lower shell and configure the lower shell to be driven to move on a surface, as taught by Cao. Such modification provides stability and balance when the robot is moving. 

b.	Regarding claim 15, Wang fails to specifically teach wherein the connector comprises a first joint and a second joint, and the second joint is connected to the lower shell; a third motor is provided between the first joint and the second joint; the processor is configured to send the movement signal to the third motor; and based on the movement signal, the third motor is configured to drive the second joint to rotate relative to the first joint. 
However, Jun teaches wherein the connector comprises a first joint and a second joint (Fig. 1, [0043]), and the second joint is connected to the lower shell (Figs. 4 and 5); 
a third motor is provided between the first joint and the second joint (Fig. 4, “joint motor controller”); 
processor is configured to send the movement signal to the third motor ([0143]-[0146]); and 
based on the movement signal, the third motor is configured to drive the second joint to rotate relative to the first joint ([0143]-[0146]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang, as modified by Jun and Cao, to include a plurality of joints and configure the joints to rotate relative to each other, as taught by Jun. Such modification provides mobility and stability to the apparatus when moving against disturbance. 

13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Jun, and further in view of Guo and Cao.
a.	Regarding claim 14, Wang fails to specifically teach wherein an upper shell is provided on an outer side of the dust box, the upper shell is hemispherical, and the lower shells of the plurality of legs are arc-shaped; and the first motor is configured to drive the connectors of the plurality of legs to telescope and drive the lower shells of the plurality of legs to fit on the side of the body and contact the upper shell, and the upper shell and the lower shells of the plurality of legs constitute a sphere.
However, Jun teaches the first motor is configured to drive the connectors of the plurality of legs to telescope (Figs. 4 and 5, first motor 315 is a part of the side leg 200 and therefore is connected to the connectors 210 and 220; [0125], “Meanwhile, referring to FIGS. 4 to 7, the controller 600 described above may … may control the first to third motors 315 to 335 to control the posture of the robot body 100 such that the robot body 100 is balanced at the center of gravity.”; [0156], “the controller 600 may change the postures of the side and working legs 200 and 500 through the motor control to prevent the robot body 100 from tumbling.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang to control the first motor to drive the connectors of the plurality of legs to telescope, as taught by Jun. Such modification provides balance and stability to the robot at the center of gravity when the robot is moving to prevent the robot body from tumbling. 
Jun fails to specifically teach wherein an upper shell is provided on an outer side of the dust box, the upper shell is hemispherical, and the lower shells of the plurality of legs are arc-shaped; the first motor is configured to drive the lower shells of the plurality of legs to fit on the side of the body and contact the upper shell, and the upper shell and the lower shells of the plurality of legs constitute a sphere.
However, Guo teaches an upper shell and the upper shell is hemispherical (Figs. 1-4 shows a hemispherical upper shell).	Guo fails to specifically teach wherein the upper shell is provided on an outer side of the dust box, and the lower shells of the plurality of legs are arc-shaped; the first motor is configured to drive the lower shells of the plurality of legs to fit on the side of the body and contact the upper shell, and the upper shell and the lower shells of the plurality of legs constitute a sphere.
However, Cao teaches the lower shells of the plurality of legs are arc-shaped (Figs. 3-5, [0031], “moving feet 11 to 14”); the lower shells of the plurality of legs are driven to fit on the side of the body and contact the upper shell (Fig. 2), and the upper shell and the lower shells of the plurality of legs constitute a sphere (Fig. 2 shows the robot is in a completely closed state where the moving feet are fitted on the side of the body and contact the shell to form a sphere, whereas Fig. 3 shows the robot in an extended state with the moving feet being extended for movement, [0031], “As shown in FIG. 3, the control module 9 controls the four legs (four pentagonal spherical housings 1) in the outer casing of the spherical robot to control the movement state by controlling the electromagnet 4, wherein the moving feet 11 to 14 are in an extended state. . The movement state of the straight line, the turning and the bounce can be achieved by dynamically controlling the amount of expansion and contraction of the electromagnet 4.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang, as modified by Jun and Guo, to contact the lower shells of the plurality of legs with the upper shell to form a sphere, as taught by Cao. Such modification provides portability and stability to the robot. 
The combination of Wang, Jun, Guo, and Cao fails to specifically teach the upper shell is provided on an outer side of the dust box. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang, as modified by Jun, Guo and Cao, to provide the upper shell on an outer side of the dust box, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

14.	Claim 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Jun, and further in view of Huo. 
a.	Regarding claim 16, Wang further teaches a method of removing mites, applicable to a mite remover, wherein the mite remover comprises a processor ([0034], “control unit”), a body (Fig. 1, [0034], “main body 1”), a first motor ([0019], “the crawler smart bed decontamination apparatus further includes a motor”), and a plurality of (wheels) (Fig. 1, [0034], “The traveling device is a crawler walking device 2, the crawler walking device 2 is disposed at the bottom of the eliminator main body 1”); the plurality of (wheels) is provided on a side of the body (Figs. 1 and 2); the processor and the first motor are disposed inside the body ([0019], “the crawler smart bed decontamination apparatus further includes a motor”; [0034], “wherein the decontamination main body 1 comprises a decoupling device and a casing 1.2, and the control unit is respectively connected with the decoupling device”), the processor is connected to the plurality of (wheels) ([0034], “the control unit is respectively connected with the decoupling device and the walking device.”); and the method comprises:
	the processor sending a movement signal to the (wheels) ([0034], “the excavator main body 1 is driven by the crawler walking device 2 to be automatically driven under the control of the control unit”); and
	based on the movement signal, the plurality of wheels is driven to perform a telescopic movement and body is driven to move on a surface of an object ([0034], “the excavator main body 1 is driven by the crawler walking device 2 to be automatically driven under the control of the control unit, and is suitable for being in a bed. Walking on a soft surface such as a sofa, does not wrinkle or damage the sheets, does not sag into the bedding, and is convenient to walk, and has a good sterilization effect.”), and the body performing mite removal on the surface of the object ([0035], “The control unit can also set a certain automatic route for the smart bed with a mites, can walk along a zigzag route, can walk according to a circular route, can walk along an S-shaped route, can walk straight, can be along The rectangular wave travels, can walk along the sawing wave, etc., and can also set the walking speed of the sputum eliminator, and can also set more stops in a specific place, which is beneficial to improve the mites effect and efficiency.”). 
Wang fails to specifically teach the mite remover comprising a plurality of legs, the plurality of legs are disposed at a side of the body, the processor is connected to the first motor, and the first motor is connected to the plurality of legs, the processor is configured to send a movement signal to the first motor; and based on the movement signal, the first motor drives the plurality of legs to perform a movement. 
However, in the same field of endeavor, Jun teaches a robot (Fig. 1) comprising a first motor (Figs. 4 and 5, “first motor 315”), a plurality of legs (Fig. 1, [0048], “plurality of legs 200 and 500”), the plurality of legs are disposed at a side of the body (Fig. 1, [0048], “the plurality of legs 200 and 500 are installed at an outside circumference of the robot body 100 such that the legs 200 and 500 have various degrees of freedom.”), the first motor is disposed in the body (Figs. 4 and 5), the processor is configured to control the first motor (Fig. 7, controller 600 is connected to motors 315-423), and the first motor is coupled to the plurality of legs (Figs. 4 and 5, motor 315 is connected to the legs 200), the processor is configured to send a movement signal to the first motor; and based on the movement signal, the first motor drives the plurality of legs to perform a movement ([0125], “Meanwhile, referring to FIGS. 4 to 7, the controller 600 described above may … may control the first to third motors 315 to 335 to control the posture of the robot body 100 such that the robot body 100 is balanced at the center of gravity.”; [0156], “the controller 600 may change the postures of the side and working legs 200 and 500 through the motor control to prevent the robot body 100 from tumbling.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang to include a first motor, a plurality of legs, and the plurality of legs are driven by the first motor to perform a movement based on a signal transmitted from the processor, as taught by Jun. Such modification provides balance and stability to the robot at the center of gravity when the robot is moving to prevent the robot body from tumbling. 
The combination of Wang, as modified by Jun, fails to specifically teach sending a movement signal upon receiving mite moving instruction. 
	However, in the same field of endeavor, Huo teaches sending a movement signal upon receiving mite moving instruction ([0066], “The cleaning task represented by the cleaning command. At this time, the cleaning device is changed from the standby mode to the driving mode, and the cleaning device travels along the path represented by the task trajectory information at the speed represented by the task speed information”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang, as modified by Jun, to receive a task instruction and perform the task according to the instruction, as taught by Huo, wherein the task is a mite removing task as taught in Wang. Such modification allows a user control of when the apparatus is performing the mite removing task. 

b.	Regarding claim 17, Wang further teaches wherein a dust box is provided (Fig. 1, [0046], “dust bin 12”) …, and a dust suction port is provided at the bottom of the body (Fig. 2 shows air inlet 10 is disposed at the bottom of the body);
a passage is provided inside the body, and a turbine is provided in the passage ([0046], “The dust bin 12 is in communication with the air inlet 10… The air vent 10 is arranged so that the mites can be cleaned and the corpses of the mites are cleaned in time to further purify the living environment and provide a healthy environment.”);
the interior of the dust box, the passage and the dust suction port are in communication (Figs. 1 and 2, [0046], “The dust bin 12 is in communication with the air inlet 10… The air vent 10 is arranged so that the mites can be cleaned and the corpses of the mites are cleaned in time to further purify the living environment and provide a healthy environment.”); and 
the body performing mite removal on the surface of the object comprises: the turbine is configured to rotate to suck dust on the surface of the object into the dust box through the passage from the dust suction port (Figs. 1 and 2, [0046], “The dust bin 12 is in communication with the air inlet 10… The air vent 10 is arranged so that the mites can be cleaned and the corpses of the mites are cleaned in time to further purify the living environment and provide a healthy environment.”).
Wang fails to specifically teach the dust box is provided at a top of the body. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang, as modified by Jun and Huo, to dispose the dust box at a top of the body, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

c.	Regarding claim 19, Wang further teaches wherein the body further comprises a positioning component ([0047], “At least one anti-drop detection pulley unit is disposed on the edge of the crawler type smart bed decontamination instrument”), and the positioning component is connected to the processor (para. [0047] teaches the detection signal detected by the anti-drop detection pully unit is output to the control unit, which indicates that the anti-drop detection pully unit is connected to the control unit); and the method further comprises:
the positioning component detecting a first position of the mite remover and sending the first position to the processor, wherein the first position is a current position of the mite remover (para. [0047]); and
the processor controlling the first motor according to a positional relationship between the first position and the target path (para. [0047]). 

15.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Jun, and further in view of Huo and Karasikov (US 2019/0246858 A1).
a.	Regarding claim 18, Wang and Huo fail to specifically teach wherein the mite remover further comprises a detection component, the detection component is connected to the processor, and the method further comprises: the processor controlling the detection component to detect whether a moving object exists within a preset range of the mite remover; and upon the processor receiving the mite removing instruction and determining that no moving object exists within the preset range, the processor sending the movement signal to the first motor. 
	Huo teaches upon the processor receiving the task instruction, the processor sending the movement signal to the first motor ([0066], “The cleaning task represented by the cleaning command. At this time, the cleaning device is changed from the standby mode to the driving mode, and the cleaning device travels along the path represented by the task trajectory information at the speed represented by the task speed information”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang, as modified by Jun and Huo, to receive a task instruction and perform the task according to the instruction, as taught by Huo, wherein the task is a mite removing task as taught in Wang. Such modification allows a user control of when the apparatus is performing the mite removing task. 
	The combination of Wang, Jun, and Huo fails to specifically teach wherein the mite remover further comprises a detection component, the detection component is connected to the processor, and the method further comprises: the processor controlling the detection component to detect whether a moving object exists within a preset range of the mite remover; and upon the processor determining that no moving object exists within the preset range, the processor sending the movement signal to the first motor.
	However, in the same field of endeavor, Karasikov teaches wherein the mite remover further comprises a detection component ([0189], “sensors 21”), the detection component is connected to the processor (Fig. 1, [0096], “Cleaning robot 10 includes one or more sensors 21. For example, sensors 21 may be located one or more of control unit 20 (as in the example shown)”), and the method further comprises: 
the processor controlling the detection component to detect whether a moving object exists within a preset range of the (robot) ([0189], “Navigation subunit 88, operation subunit 90, or another unit of processing unit 81 or control unit 20 may be configured to apply various pedestrian and face detection techniques or motion detection techniques to input from sensors 21 to detect the presence of any people within room 100.”); and 
upon the processor determining that no moving object exists within the preset range, the processor sending the movement signal to the first motor ([0189], “Once the presence of a person is detected…operation of cleaning robot 10 may be halted or paused, until the person leaves room 100. A motion detector may be configured to distinguish between motion of an external object and motion by a sensor 21 on cleaning robot 10.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang, as modified by Jun and Huo, to control movement of the mite remover based on a presence or absence of a moving object, as taught by Karasikov. Such modification prevents the mite remover from disturbing the user and reduces the risk of a collision with the user. 

16.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Jun, and further in view of Ahn.
a.	Regarding claim 20, Wang further teaches a processor ([0034], “control unit”), a body (Fig. 1, [0034], “main body 1”), a first motor ([0019], “the crawler smart bed decontamination apparatus further includes a motor”), and a plurality of (wheels) (Fig. 1, [0034], “The traveling device is a crawler walking device 2, the crawler walking device 2 is disposed at the bottom of the eliminator main body 1”), wherein 
the plurality of (wheels) is disposed at a side of the body (Figs. 1 and 2);
the processor and the first motor are disposed in the body ([0019], “the crawler smart bed decontamination apparatus further includes a motor”; [0034], “wherein the decontamination main body 1 comprises a decoupling device and a casing 1.2, and the control unit is respectively connected with the decoupling device”), the processor is connected to the plurality of wheels ([0034], “the control unit is respectively connected with the decoupling device and the walking device.”), 
the processor is configured to send a movement signal to the (wheels) ([0034], “the excavator main body 1 is driven by the crawler walking device 2 to be automatically driven under the control of the control unit”),
based on the movement signal, the wheels are driven to perform a telescopic movement, thereby driving the body to move on a surface of an object ([0034], “the excavator main body 1 is driven by the crawler walking device 2 to be automatically driven under the control of the control unit, and is suitable for being in a bed. Walking on a soft surface such as a sofa, does not wrinkle or damage the sheets, does not sag into the bedding, and is convenient to walk, and has a good sterilization effect.”), and the body is configured to perform mite removal on the surface of the object ([0035], “The control unit can also set a certain automatic route for the smart bed with a mites, can walk along a zigzag route, can walk according to a circular route, can walk along an S-shaped route, can walk straight, can be along The rectangular wave travels, can walk along the sawing wave, etc., and can also set the walking speed of the sputum eliminator, and can also set more stops in a specific place, which is beneficial to improve the mites effect and efficiency.”);  
the apparatus is configured to automatically start mite removal without user operation ([0021], “In the crawler type smart bed descaling device of the present invention, the walking device is a crawler walking device, and the main body of the rake meter is automatically driven by the crawler walking device under the control of the control unit, and is suitable for being in a bed, a sofa, etc.”); and
the end position of the target path is also an original position of the apparatus ([0035], “The control unit can also set a certain automatic route for the smart bed with a mites…can walk according to a circular route” – An end position of a circular route is an original position of the apparatus where the apparatus starts performing an operation). 
Wang fails to specifically teach the mite remover comprising a plurality of legs, the plurality of legs are disposed at a side of the body, the processor is connected to the first motor, and the first motor is connected to the plurality of legs, the processor is configured to send a movement signal to the first motor; and based on the movement signal, the first motor drives the plurality of legs to perform a movement. 
However, in the same field of endeavor, Jun teaches a robot (Fig. 1) comprising a first motor (Figs. 4 and 5, “first motor 315”), a plurality of legs (Fig. 1, [0048], “plurality of legs 200 and 500”), the plurality of legs are disposed at a side of the body (Fig. 1, [0048], “the plurality of legs 200 and 500 are installed at an outside circumference of the robot body 100 such that the legs 200 and 500 have various degrees of freedom.”), the first motor is disposed in the body (Figs. 4 and 5), the processor is configured to control the first motor (Fig. 7, controller 600 is connected to motors 315-423), and the first motor is coupled to the plurality of legs (Figs. 4 and 5, motor 315 is connected to the legs 200), the processor is configured to send a movement signal to the first motor; and based on the movement signal, the first motor drives the plurality of legs to perform a movement ([0125], “Meanwhile, referring to FIGS. 4 to 7, the controller 600 described above may … may control the first to third motors 315 to 335 to control the posture of the robot body 100 such that the robot body 100 is balanced at the center of gravity.”; [0156], “the controller 600 may change the postures of the side and working legs 200 and 500 through the motor control to prevent the robot body 100 from tumbling.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang to include a first motor, a plurality of legs, and the plurality of legs are driven by the first motor to perform a movement based on a signal transmitted from the processor, as taught by Jun. Such modification provides balance and stability to the robot at the center of gravity when the robot is moving to prevent the robot body from tumbling. 
The combination of Wang as modified by Jun fails to specifically teach the mite removing instruction is an automated instruction based on timing; and the apparatus is further configured to generate a mite removing log for user viewing. 
However, in the same field of endeavor, Ahn teaches a task instruction is an automated instruction based on timing ([0069], “the storage 140 may store the first schedule information for performing the cleaning for the entire space at 12 o'clock on weekdays, the second schedule information for performing the cleaning for a specific space (for example, living room) at two o'clock on Saturday and Sunday, and the like. In the above description, it is assumed that all of the plurality of schedule information is a periodic schedule” – Periodic schedule indicates that the robot automatically performs a task on a scheduled time without having a user manually instructs every time.); and the apparatus is further configured to generate a task log for user viewing ([0095]-[0096], “the display 220 can display information such as a cleaning start time and a cleaning time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang, as modified by Jun, to include a task instruction is an automated instruction based on timing, and the apparatus is further configured to generate a task log for user viewing, as taught by Ahn, wherein the task is a mite removing task as taught in Wang. Such modification reduces user manipulation and allows the user to monitor the task progress. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hummel (US 2018/0021942 A1) teaches a robot cleaner configured to obtain environment information and receive data from another device in order to adjust the obtained environment information. 
Li et al. (US 9,526,387 B1) teaches a mite-removing vacuum cleaner comprising a UV sterilization lamp for performing mite-removing and dust-sucking functions both or dust-sucking function independently. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./           Examiner, Art Unit 3664                                                                                                                                                                                             /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664